including contract, tort, antitrust, RICO, civil rights, ERISA, and the United States Constitution,

among others. His complaint generally centers around defendant IBC’s termination of his

contract in 2016. Among other allegations, he claims that IBC maliciously and illegally

terminated its contract with him. Beyond these allegations, plaintiff also alleges that IBC falsely

or illegally handled or denied various claims he submitted, violated various statutes and

constitutional provisions in its actions involving him, and engaged in various unlawful practices

in its systems. Plaintiff also alleges that IBC acted in concert with Blue Cross Blue Shield

Michigan to use a software to determine whether physicians were potentially inappropriately

administering opioids. This software allegedly targets pain physicians, flags statistical outliers,

and notifies law enforcement about statistical outliers.

       Lelsy Pompy, a formerly-licensed doctor in Michigan who was connected with Blue

Cross Blue Shield of Michigan, seeks to intervene in a number of the counts of plaintiff’s

complaint, including alleged Lanham Act, RICO, Thirteenth Amendment, conspiracy, Section

1981, Section 1983, Sherman Act, and defamation claims.2 It appears that, at bottom, Pompy’s

grievances surround his loss of his medical license after Blue Cross Blue Shield Michigan’s

software flagged him as potentially unlawfully administering opioids and the information was

reported to law enforcement.

         Pompy filed his motion to intervene on February 11, 2021. The Court denied the motion

to intervene because the “filing is incomprehensible in terms of how it relates to the specific

complaint filed by Plaintiff Anand.” ECF No. 18. The plaintiff subsequently moved to and did

amend his complaint. ECF No. 19, 22. Before the amended complaint was filed, Pompy filed a



2
 Pompy’s Motion and his Motion for Reconsideration were filed before plaintiff filed an
amended complaint. For purposes of this disposition, the Court considers Pompy’s motion in the
context of the operative Amended Complaint.
“Request to Amend Motion for Intervention of Right Pursuant to Federal rules of Civil

Procedure 24.” ECF No. 20. IBC responded, and Pompy replied.

    II.      DISCUSSION

          A motion for reconsideration’s purpose is to “correct manifest errors of law or fact or to

present newly discovered evidence.” Max’s Seafood Café ex rel. Lou-Ann, Inc. v. Quinteros, 176

F.3d 669, 677 (3d Cir. 1999). Such motions under Rule 59(e) must rely on one of three grounds:

(1) an intervening change in the controlling law; (2) the availability of new evidence that was not

available when the Court decided the motion; or (3) the need to correct a clear error of law or

fact to prevent manifest injustice.” Id. A motion for reconsideration does not give the Court an

opportunity to rethink its previous position. Buffa v. New Jersey State Dep’t of the Judciary, 56

F. App’x 571, 575 (3d Cir. 2003).

          In his filing, Pompy seeks to “amend so to make the motion and supporting brief[]

comprehensible.” Because the Court construes this request as a motion for reconsideration, the

Court looks to the appropriate grounds for Rule 59 motions and does not find that any grounds

for relief under Rule 59(e) have been satisfied. To the extent the Court can construe Pompy’s

filing as a request to correct clear error of fact or law to prevent manifest injustice, none exist

here because the deficiencies in the original filing remain. The Court will explain why.

          Pompy seeks to intervene both as of right and permissively. As to intervention as of

right, the Court must permit anyone to intervene who, as potentially relevant here, timely “claims

an interest relating to the property or transaction that is the subject of the action, and is so

situated that disposing of the action may as a practical matter impair or impede the movant’s

ability to protect its interest, unless existing parties adequately represent that interest.” Fed. R.

Civ. P. 24(a). A litigant seeking to intervene as a right must establish: (1) “a timely application
for leave to intervene;” (2) “a sufficient interest in the litigation;” (3) “a threat that the interest

will be impaired or affected, as a practical matter, by the disposition of the action;” and (4)

“inadequate representation of the prospective intervenor’s interest by existing parties to the

litigation.” Kleissler v. U.S. Forest Service, 157 F.3d 964, 969 (3d Cir. 1998) (citations omitted).

        Intervention as of right is improper here. Even given the latitude Courts must give pro se

litigants, Pompy has not shown how he has a sufficient interest in plaintiff’s litigation. Consider

the following hypothetical. IBC is a surgeon who performed a sub-par surgery on one patient,

injuring him. And imagine IBC performed a different sub-par surgery on a second patient,

injuring her. The fact that the same surgeon may have committed malpractice as to both

individuals does not give the second patient the right to intervene in the first patient’s lawsuit.

The first patient’s surgery is a different transaction involving the interests of different parties

than the second patient’s surgery. The second patient must file her own lawsuit.

        That principle applies here in a magnified way. Lesly Pompy has not shown how he has

a dispute with the same entity as the defendant in plaintiff’s case. Plaintiff was in a contractual

relationship with IBC. Pompy’s dispute appears to be with Blue Cross Blue Shield of

Michigan.3 To the extent that plaintiff and movant allege that IBC and Blue Cross Blue Shield

of Michigan are conspiring together to violate laws or both use a software that allegedly targets

pain-mitigation doctors, the facts underlying their specific harms are different. In sum, it is still

incomprehensible to the Court how Pompy has an interest in plaintiff’s dispute with IBC.

        In the alternative, even if Pompy could have shown a sufficient interest in Anand’s suit




3
 Pompy alleges that he was “in privity” with IBC as well as with Blue Cross Blue Shield of
Michigan, ECF No. 27 at 14, but he concedes that his contract was with Blue Cross Blue Shield
of Michigan. Moreover, it appears that the harm he allegedly suffered was inflicted by Blue
Cross Blue Shield of Michigan rather than IBC.
